Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 2/17/2021, the amendment/reconsideration has been considered.  Claims 1-7 and 9-20 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejections set for the below. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield et al (US 2004/0145457), in view of McDonald (US 4874226), and further in view of TeWinkle (US 2002/0122218), 
As to claim 1, Schofield discloses a vehicle vision system, said vehicle vision system comprising:
a vehicle having a rear portion ([0380], “a reverse-aid camera viewing to the rear of the vehicle may be incorporated into a reversing lamp or a tail lamp or a license plate holder/light or a rear emblem of the vehicle” wherein the “rear emblem of the vehicle" and “tail lamp” indicates a vehicle having a rear portion);
an extender element disposed at the rear portion of the vehicle (see citation in the preceding limitation, wherein the portion hosting the tail lamp, license plate holder, or the rear emblem can all be considered an extender element disposed at said rear portion);

wherein said extender portion protrudes from the rear portion of the vehicle (see citation above, wherein e.g., the license plate holder protrudes from the real portion of the vehicle);
wherein said end portion is at a distal end of said extender portion and is spaced from the rear portion of the vehicle by said extender portion (see citation above, where the license place is at a distal end of the extender portion and is spaced from the rear portion of the vehicle by the license holder);
said end portion viewable to a viewer who is viewing the rear portion of the vehicle ([0380], “a reverse-aid camera viewing to the rear of the vehicle may be incorporated into a reversing lamp or a tail lamp or a license plate holder/light or a rear emblem of the vehicle”, wherein the license is viewable to a viewer who is view the rear portion of the vehicle);
a rear backup camera assembly at least partially disposed in a hollow portion of said extender portion ([0380], “a reverse-aid camera viewing to the rear of the vehicle may be incorporated into a reversing lamp or a tail lamp or a license plate holder/light or a rear emblem of the vehicle”, wherein “into” indicates disposed in a hollow portion of the extender portion); 
said rear backup camera assembly comprising a lens ([0380], “a reverse-aid camera viewing to the rear of the vehicle” wherein a lens is implied);
wherein said rear backup camera assembly is disposed in the hollow portion of said extender portion with its lens viewing exterior of the vehicle ([0380], “a reverse-aid camera viewing to the rear of the vehicle may be incorporated into a reversing lamp or a tail lamp or a license plate holder/light or a rear emblem of the vehicle” wherein lens is implied);

wherein said rear backup camera assembly comprises a CMOS color camera (Schofield, [0387], “CMOS…color…camera”) and
wherein said CMOS color camera has a field of view at least rearward of the vehicle and captures video images at least of an area immediately rearward of the vehicle (see citation above, rear view); 
However, Schofield does not expressly disclose that said end portion comprising at least one selected from the group consisting of (i) a vehicle emblem and (ii) a vehicle logo; or that the rear backup camera assembly comprises a two dimensional array of a plurality of light sensing photosensor elements.  
McDonald discloses a concept for an end portion of a license plate holder to comprise at least one selected from the group consisting of  (i) a vehicle emblem and (ii) a vehicle logo (col. 1, lines 45-52, “Practically any logo and/or design can be pressed into the various plastic sheeting and affixed to the license plate holder with standard screws and bolts”; col. 2, lines 33-42, “The lenses may, however, be modified to carry the logo or design of practically anything. The appropriate logo/design is formed during the manufacturing process so as to provide a raised or enhanced surface extending at a vertical aspect to the horizontal plane of the actual license plate lens”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Schofield with McDonald.  The motivation/suggestion of the combination would have been to affix logo to the license plate holder (McDonald, col. 1, lines 45-52).

At the time of the invention, it would have been obvious for an ordianary skilled in the art to combine Schofield with TeWinke regarding the concept of digital cameras having two-dimentonal array of photosensors.  The motivation/suggestion of the combination would have been to facilitate some groups of photosensors being sampled at a rate different from the rate others are sampled, therefore result in savings to memory consumption and increase in data output rate (TeWinkke, [0036]).
DeWind discloses a concept for an extender element to comprise part of a light bar ([0229]; [0232]).
At the time of the invention, it would have been obvious for an ordianary skilled in the art to combine Schofield-TeWinke with DeWind.  The motivation/suggestion of the combination would have been for the mirror assembly to also emit light (DeWind, [0229]).
As to claim 2, Schofield-TeWinkle-McDonald vehicle vision system of claim 1, wherein the field of view of said rear backup camera assembly encompasses a rear part of the vehicle so as to provide a reference for a driver of the vehicle when viewing video images captured by said rear backup camera assembly (Schofield, claim 17; [0360, “backup-aid system…”), and wherein the rear part of the vehicle comprises a bumper (Schofield, claim 17; [0360], “for example to the bumper of the vehicle or at the rear license plate or at the rear of the trunk deck lid”; also see DeWind, [0246]).
As to claim 6, Schofield-TeWinkle- McDanald the vehicle vision system of claim 1, wherein the rear portion of the vehicle comprises part of a deck lid of the vehicle (Schofield, [0360], “for example to the bumper of the vehicle or at the rear license plate or at the rear of the trunk deck lid.”).

s  3-5, 11, 15, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield-McDonald-TeWinkle, as applied to claim 1 above, and further in view of DeWind et al (US 2008/0266389).  
As to claim 11, see similar rejection to claim 1 above.  Regarding the last limitation, Schofield further discloses wherein said end portion has a shape (see citation in rejection to claim 1), but does not expressly disclose wherein said extender portion has a shape matching that of said end portion.  DeWind discloses a concept for an extender portion to have a shape matching that of an end portion (figure 3; [0232]).
  At the time of the invention, it would have been obvious for an ordianary skilled in the art to combine Schofield-TeWinke with DeWind.  The motivation/suggestion of the combination would have been for the light bar to align with the mirror assembly (DeWind, [0232]).
As to claim 3, Schofield-TeWinkle-McDanald-DeWind the vehicle vision system of claim 1, wherein the field of view of said rear backup camera assembly encompasses a rear part of the vehicle below said extender element so as to provide a reference for a driver of the vehicle when viewing video images captured by said rear backup camera assembly (Schofield, claim 17.  Also see DeWind, [0080]).
As to claim 4, Schofield-TeWinkle- McDanald-DeWind the vehicle vision system of claim 3, wherein the rear part of the vehicle that is below said extender element and that is encompassed by the field of view of said rear backup camera assembly comprises a bumper (Schofield, claim 17; [0360], “for example to the bumper of the vehicle or at the rear license plate or at the rear of the trunk deck lid.” also see DeWind, [0246]).
As to claim 5, Schofield-TeWinkle- McDanald-DeWind the vehicle vision system of claim 3, wherein said rear backup camera assembly is positioned above a rear license plate of the vehicle (Schofield, [0360], “for example to the bumper of the vehicle or at the rear license plate or at the rear of the trunk deck lid”).

	As to claim 15, Schofield-TeWinkle-D McDanald-eWind discloses the vehicle vision system of claim 11, wherein said rear backup camera assembly is positioned above a rear license plate of the vehicle (see similar rejection to claim 5).
As to claim 19, Schofield-TeWinkle- McDanald-DeWind discloses the vehicle vision system of claim 11, wherein the rear portion of the vehicle comprises part of a deck lid of the vehicle (see similar rejection to claim 6).
6.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield-TeWinkle-McDonald, as applied to claim 1 above, and further in view of Steffei et al (US 2006/0250224).  
As to claim 7, Schofield-TeWinkle-McDonald discloses the claimed invention substantially as discussed in claim 1 but does not expressly disclose wherein the rear portion of the vehicle comprises part of a tailgate of the vehicle.  Steffei discloses a concept for a rear portion of a vehicle to comprise part of a tailgate of the vehicle ([0017]-[0018]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Schofield-TeWinkle-McDonald with Steffei.  The suggestion/motivation of the combination would have been to enabling controlling of a tailgate camera (Steffei, [0017]).
7.	Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield-TeWinkle-McDonald-DeWind, as applied to claim 11 above, and further in view of Steffei et al (US 2006/0250224).  

As to claim 18, Schofield-TeWinkle-DeWind-Steffeo discloses the vehicle vision system of claim 11, wherein the rear portion of the vehicle comprises part of a tailgate of the vehicle (see similar rejection to claim 7).
8.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield-TeWinkle-McDonald, as applied to claim 1 above, and further in view of Guernalec et al (US 2007/0132610).  
As to claim 9, Schofield-TeWinkle-McDonald discloses the claimed invention substantially as discussed in claim 1 but does not expressly disclose wherein said rear backup camera assembly protrudes outwardly relative to the rear portion of the vehicle through an opening at a lower part of said extender element.  Guernalec discloses a rear camera assembly protrudes outwardly relative to a rear portion of a vehicle through an opening at a lower part of an extender element (claim 1).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Schofield-TeWinkle-MCDonald with Guernalec.  The suggestion/motivation of the combination would have been to enable rear amounting of a monitoring camera (Guernalec, claim 1).
9.	Claims 10, 12-14 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield-TeWinkle-McDonald-Guernalec, as applied to claim 9 above, and further in view of Dewind.  
As to claim 10, Schofield-TeWinkle-McDonald-Guernalec discloses the vehicle vision system of claim 9 substantially, but does not expressly disclose wherein said extender portion comprises an elongated portion having a shape matching that of said end portion.  DeWind discloses a concept for an extender portion to have a shape matching that of an end portion (figure 3; [0232]).

As to claim 12, Schofield-TeWinkle-McDonald-DeWind- Guernalec discloses the vehicle vision system of claim 11, wherein said rear backup camera assembly protrudes outwardly relative to the rear portion of the vehicle through an opening at a lower part of said extender element (see similar rejection to claim 9).
As to claim 13, Schofield-TeWinkle-McDonald-DeWind-Guernalec discloses the vehicle vision system of claim 12, wherein the field of view of said rear backup camera assembly encompasses a rear part of the vehicle so as to provide a reference for a driver of the vehicle when viewing video images captured by said rear backup camera assembly, and wherein the rear part of the vehicle comprises a bumper (see similar rejection to claim 2).
As to claim 14, Schofield-TeWinkle-McDonald-DeWind-Guernalec discloses the vehicle vision system of claim 11, wherein said extender portion comprises an elongated portion having a shape matching that of said end portion (see similar rejection to claim 10).
As to claim 16, Schofield-TeWinkle-McDonald-DeWind-Guernalec discloses the vehicle vision system of claim 11, wherein said extender element comprises part of an exterior trim element (Guernalec, [0007]).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.